Citation Nr: 0118758	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  01-04 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back injury.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens 


INTRODUCTION

The appellant had active service in the Army from January 
1980 to January 1984.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas 
which decided that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
injury.

The Board notes that the appellant's claim for service 
connection for a back injury was denied in an RO rating 
decision issued in April 1996.  The appellant was notified of 
the denial and he did appeal.  The Board, in a decision 
issued in September 1998, determined "there is no evidence 
which shows that the veteran's currently manifested lumbar 
spine pathology is etiologically related to an in-service 
back injury or to the period of active duty."  The September 
1998 Board decision represents the last final action on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).

In April the appellant submitted a VA Form 9 on which he 
requested a Travel Board hearing.  The next month, the 
appellant withdrew his request for the Travel Board hearing.  
Therefore, the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The RO denied entitlement to service connection for a 
back injury in an April 1996 rating decision.  The appellant 
was notified and he did appeal.  

3.  The Board denied this claim in September 1998.

4.  The last final disallowance of the appellant's claims for 
service connection for a back injury was the September 1998 
Board decision.

5.  The additional evidence submitted since the September 
1998 Board decision does not, when viewed with the other 
evidence on file, bear directly and substantially upon the 
specific matters under consideration, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

1.  The September 1998 Board decision denying the appellant's 
claim for service connection for a back injury is final.  38 
U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the September 1998 
Board decision is neither new nor material, and does not 
serve to reopen the appellant's claim for service connection 
for a back injury.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision-makers that bear directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and 
by itself, or in connection with evidence previously 
assembled, must be so significant that it need be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the 
April 1998 Board decision, the last time the service 
connection claim at issue was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record at the time of the September 1998 
Board decision included the following: service medical 
records, which are negative for treatment of back problems or 
residuals of an injury to the appellant's back; VA medical 
records which do not show treatment for back problems until 
1997; a hospital summary that shows that he claims to have 
injured his back while in service; an x-ray of the lumbar 
spine that revealed nonspecific ill defined bony sclerosis of 
the inferior vertebral end plate of L3, with congenital small 
size, left facet joint of L5; and the report from a VA 
examination where the appellant gave a history of falling 
down concrete steps during his active service.

Additionally, the appellant was afforded a personnel hearing 
at the RO in May 1997.  He testified that during his period 
of active duty, on one particular day he was returning from 
morning PT and it had been drizzling outside when while 
coming down the stairs he slipped and landed on his 
waistline.  The appellant states that "it didn't quite 
bother me that day."  See 1997 Hearing Transcript, p. 1.  
The next morning, according to the appellant his back was 
real sore, and he went on sick call.  The appellant indicated 
that he returned for treatment a couple of times, and was 
given pain pills along with medicated cream.  According to 
the appellant, this injury occurred while he was serving in 
Germany, sometime between 1982 and 1984.  The appellant 
indicated that over two months after his discharge he sought 
treatment from the McClelland VA facility.  He also stated 
that he began to have back symptoms as soon as he started 
working (doing construction work).  The latter date was after 
about five to six months from when he got out of the service.  
See 1997 Hearing Transcripts, p. 4.

The evidence added to the record after the Board's September 
1998 decision includes: outpatient treatment reports from the 
VAMC which indicated that the appellant was treated for a 
back injury in 1995; and a predetermination hearing 
transcript before the Board dated June 23, 2000, which is 
mainly duplicative of the hearing held prior to the Board's 
September 1988 decision.  However, the Board notes that 
during the latter hearing the appellant states the injury 
occurred prior to PT and he went to sick call on the same 
day.  See 2001 Hearing Transcript, p. 4.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  An 
allowance of service connection requires that the facts 
establish that a particular disease or injury, resulting in 
disability, was incurred in service.  38 C.F.R. § 3.303(a).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that a veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  However, in 
Hodge v. West, 155 F. 3d. 1356, 1363 (Fed. Cir. 1998), it was 
noted that not every piece of new evidence is material.  The 
key is whether any new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of an appellant's injury or disability.

In order to establish service connection for a disability, a 
present disability must exist.  Robideaux v. Derwinski, 2 
Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  As 
previously noted, there is a newly presented documented back 
injury.  However, in order to establish service connection 
for a disability, symptoms during service, or within a 
reasonable period thereafter must be identifiable of 
manifestations of a chronic disease or permanent effects of 
an injury.  See Robideaux v. Derwinski, 2 Vet. App. 141, 143 
(1992); 38 C.F.R. § 3.303(a).  Here, there are no records 
demonstrating a back injury incurred during service.  
However, the appellant states there was, in fact, an injury 
to his back.  Accepting the appellant's testimony as true, 
there is still nothing in the record indicating that the 
service injury is causally connected to the appellant's 
current back injury.  Therefore, the documentation of a back 
injury is not material to this claim.

After reviewing all the evidence of record, the Board 
concludes that records of the appellant's back injury fail to 
show that the injury has its etiology in the appellant's 
military service.  Therefore, no new and material evidence 
has been submitted and the claim is not reopened.  
38 U.S.C.A. § 5108.  Furthermore, the use of the doctrine of 
reasonable doubt is inapplicable to issues of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).









ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a back injury 
and the claim is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



